Case 0:19-cv-62713-RS Document 1 Entered on FLSD Docket 10/31/2019 Page 1 of 9



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.: 0:19-CV-62713

 ALBERTO VENEREO,

        Plaintiff,

 v.

 HEALTHCARE REVENUE RECOVERY
 GROUP, LLC, and INPHYNET SOUTH
 BROWARD, LLC,

       Defendants.
 _______________________________________/

                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                INJUNCTIVE RELIEF SOUGHT

        Plaintiff ALBERTO VENEREO (“Plaintiff”) sues Defendant HEALTHCARE REVENUE

 RECOVERY GROUP, LLC and Defendant INPHYNET SOUTH BROWARD, LLC

 (collectively, the “Defendants”) for violations of 15 U.S.C §1692 et seq., the Fair Debt Collection

 Practices Act (“FDCPA”), and Fla. Stat. § 559.55 et seq., the Florida Consumer Collection

 Practices Act (“FCCPA”).

                                          JURISDICTION AND VENUE

        1.         Jurisdiction of this Court arises under 15 U.S.C. §1692k(d), 28 U.S.C. § 1331, and

 28 U.S.C. § 1337.

        2.         Supplemental jurisdiction exists for the claims arising under FCCPA pursuant to

 28 U.S.C. §1367.

        3.         Venue in this District is proper because Plaintiff resides here, Defendants transacts

 business here, and the complained conduct of Defendants occurred here.


                                                                                                                 PAGE | 1 of 9
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-62713-RS Document 1 Entered on FLSD Docket 10/31/2019 Page 2 of 9



                                                           PARTIES

         4.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

 County, Florida.

         5.         Defendant INPHYNET SOUTH BROWARD, LLC, is Florida limited liability

 company, with its principal place of business located in Tamarac, Florida.

         6.         Defendant HEALTHCARE REVENUE RECOVERY GROUP, LLC (“HRRG”) is

 Florida limited liability company, with its principal place of business located in Sunrise Florida.

         7.         HRRG engages in interstate commerce by regularly using telephone and mail in a

 business whose principal purpose is the collection of debts.

         8.         At all times material, HRRG was acting as a debt collector in respect to the

 collection of Plaintiff’s debts.

                                           DEMAND FOR JURY TRIAL

         9.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                             FACTUAL ALLEGATIONS

         10.        On or about February 23, 2018, Plaintiff suffered a work-related injury that required

 medical treatment and/or services (the “Medical Services”).

         11.        A portion of the required Medical Services were provided by Defendant

 INPHYNET SOUTH BROWARD, LLC (the “Creditor”).

         12.        At the time the Creditor provided and/or rendered its (the Creditor’s) respective

 Medical Services to Plaintiff, Plaintiff informed the Creditor that injury for which Plaintiff

 required medical treatment and/or services, i.e., the Medical Services, was the above-mentioned

 work-related injury suffered by Plaintiff.




                                                                                                                  PAGE | 2 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-62713-RS Document 1 Entered on FLSD Docket 10/31/2019 Page 3 of 9



        13.      The Creditor charged a fee for the provision of its (the Creditor’s) respective

 Medical Services (the “Consumer Debt”).

        14.      The Consumer Debt arose from Plaintiff’s work-place injury.

        15.      On a date better known by HRRG, HRRG began attempting to collect the

 Consumer Debt from Plaintiff.

        16.      HRRG is a business entity engaged in the business of soliciting consumer debts for

 collection.

        17.      HRRG is a business entity engaged in the business of collecting consumer debts.

        18.      HRRG regularly collects or attempts to collect, directly or indirectly, debts owed

 or due or asserted to be owed or due another.

        19.      HRRG is registered with the Florida Office of Financial Regulation as a “Consumer

 Collection Agency.”

        20.      HRRG’s “Consumer Collection Agency” license number is CCA0900844.

        21.      HRRG maintains all the records specified in Rule 69V-180.080, Florida

 Administrative Code.

        22.      The records specified by Rule 69V-180.080, Florida Administrative Code, of which

 HRRG does maintain, are current to within one week of the current date.

        23.      On a date better known to HRRG, HRRG sent a collection letter, internally dated

 October 30, 2019, to Plaintiff (the “Collection Letter”) in an attempt to collect the Consumer Debt.

 A copy of the Collection Letter is attached hereto as Exhibit “A.”

        24.      The Collection Letter is a communication from HRRG to Plaintiff in connection

 with the collection of a debt.

        25.      The Collection Letter represents an action to collect a debt by HRRG.

                                                                                                               PAGE | 3 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62713-RS Document 1 Entered on FLSD Docket 10/31/2019 Page 4 of 9



                                         COUNT I.
                         VIOLATION OF 15 U.S.C. § 1692e & § 1692e(2)(A)
                                      (against HRRG)

         26.     Plaintiff incorporates by reference paragraphs 1-25 of this Complaint as though

 fully stated herein.

         27.     Pursuant to Fla. Stat. § 440.13(2)(a), an injured employee is entitled to “such

 medically necessary remedial treatment, care, and attendance for such period as the nature of the

 injury or the process of the recovery may require….”

         28.     Pursuant to Fla. Stat. § 440.13(13)(a), “[a] health care provider may not collect or

 receive a fee from an injured employee within this state, except as otherwise provided by this

 chapter. Such providers have recourse against the employee or carrier for payment for services

 rendered in accordance with this chapter.”

         29.     An employee is shielded from liability in any dispute between the employer or

 carrier and health care provider regarding reimbursement for the employee’s authorized medical

 or psychological treatment. See generally Fla. Stat. § 440.13.

         30.     Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

 representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e. The

 sixteen subsections of §1692e set forth a non-exhaustive list of practices that fall within this ban,

 including, but not limited to: “[t]he false representation of the character, amount, or legal status

 of any debt.” 15 U.S.C. 1692e(2)(A). (emphasis added).

         31.     As stated above, HRRG mailed the Collection Letter to Plaintiff in an attempt to

 collect the Consumer Debt. The Collection Letter, however, causes the least sophisticated

 consumer to believe that he or she is otherwise responsible for the repayment of the Consumer

 Debt. Here, Plaintiff is not liable or otherwise responsible for the payment of the medical services

                                                                                                               PAGE | 4 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62713-RS Document 1 Entered on FLSD Docket 10/31/2019 Page 5 of 9



 rendered by the Creditor, as such medical services were rendered to Plaintiff as a result of a work-

 related injury sustained by Plaintiff.

         32.     As such, by mailing the Collection Letter to Plaintiff in an attempt to collect the

 Consumer Debt, HRRG falsely misrepresented Plaintiff’s obligation with respect to the Consumer

 Debt. For example, by and through the Collection Letter, HRRG wrongfully causes the least

 sophisticated consumer to falsely believe that he or she was responsible for the repayment of the

 Consumer Debt.

         33.     Thus, in light of the above, HRRG violated § 1692e and § 1692e(2)(A) of the

 FDCPA by mailing the Collection Letter to Plaintiff in an attempt to collect the Consumer Debt.

         34.     WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

 against HRRG, awarding Plaintiff the following relief:

                 (a)       Statutory damages as provided by 15 U.S.C. §1692k;

                 (b)       Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. §1692k; and

                 (c)       Any other relief that this Court deems appropriate under the circumstances.

                                           COUNT II.
                                VIOLATION OF FLA. STAT. § 559.72(9)
                                         (against HRRG)

         35.     Plaintiff incorporates by reference paragraphs 1-25 of this Complaint as though

 fully stated herein.

         36.     Pursuant to Fla. Stat. § 440.13(2)(a), an injured employee is entitled to “such

 medically necessary remedial treatment, care, and attendance for such period as the nature of the

 injury or the process of the recovery may require….”

         37.     Pursuant to Fla. Stat. § 440.13(13)(a), “[a] health care provider may not collect or

 receive a fee from an injured employee within this state, except as otherwise provided by this

                                                                                                               PAGE | 5 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62713-RS Document 1 Entered on FLSD Docket 10/31/2019 Page 6 of 9



 chapter. Such providers have recourse against the employee or carrier for payment for services

 rendered in accordance with this chapter.”

        38.      An employee is shielded from liability in any dispute between the employer or

 carrier and health care provider regarding reimbursement for the employee’s authorized medical

 or psychological treatment. See generally Fla. Stat. § 440.13.

        39.      Pursuant to § 559.72(9) of the FCCPA, in collecting consumer debts, no person

 shall: “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

 legitimate, or assert the existence of some other legal right when such person knows that the right

 does not exist.” Fla Stat. § 559.72(9) (emphasis added).

        40.      Here, HRRG knew that the Consumer Debt was the result of a work-place injury

 sustained by Plaintiff. Moreover, HRRG knew the Creditor could not collect or receive a fee from

 an injured employee within the state of Florida except as otherwise explicitly permitted by Florida

 statute, and HRRG knew that an employee is shielded from liability in any dispute between the

 employer or carrier and health care provider regarding reimbursement for the employee’s

 authorized medical or psychological treatment.

        41.      Despite knowing that the Creditor did not have any entitlement or authority to

 collect the Consumer Debt from Plaintiff directly, HRRG mailed the Collection Letter to Plaintiff

 in an attempt to collect the Consumer Debt. Thus, in light of the above, HRRG violated § 559.72(9)

 of the FCCPA by mailing the Collection Letter to Plaintiff.

        42.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

 against HRRG, awarding Plaintiff the following relief:

                 (a)       Statutory damages as provided under Fla. Stat. §559.77(2);

                 (b)       An injunction prohibiting HRRG from engaging in further collection
                           activities directed at Plaintiff that are in violation of the FCCPA;
                                                                                                               PAGE | 6 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62713-RS Document 1 Entered on FLSD Docket 10/31/2019 Page 7 of 9




                 (c)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                 (d)       Any other relief that this Court deems appropriate under the circumstances.

                                           COUNT III.
                                VIOLATION OF FLA. STAT. § 559.72(5)
                                       (against the Creditor)

         43.     Plaintiff incorporates by reference paragraphs 1-25 of this Complaint as though

 fully stated herein.

         44.     Pursuant to Fla. Stat. § 440.13(2)(a), an injured employee is entitled to “such

 medically necessary remedial treatment, care, and attendance for such period as the nature of the

 injury or the process of the recovery may require….”

         45.     Pursuant to Fla. Stat. § 440.13(13)(a), “[a] health care provider may not collect or

 receive a fee from an injured employee within this state, except as otherwise provided by this

 chapter. Such providers have recourse against the employee or carrier for payment for services

 rendered in accordance with this chapter.”

         46.     An employee is shielded from liability in any dispute between the employer or

 carrier and health care provider regarding reimbursement for the employee’s authorized medical

 or psychological treatment. See generally Fla. Stat. § 440.13.

         47.     Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

 shall: “[d]isclose to a person other than the debtor or her or his family information affecting the

 debtor’s reputation, whether or not for credit worthiness, with knowledge or reason to know that

 the other person does not have a legitimate business need for the information or that the

 information is false.” Fla Stat. § 559.72(5) (emphasis added).

         48.     As stated above, the Consumer Debt is the result of a work-place injury sustained

 by Plaintiff. The Creditor knew that Plaintiff’s injury was the result of a work-place injury, as such
                                                                                                               PAGE | 7 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62713-RS Document 1 Entered on FLSD Docket 10/31/2019 Page 8 of 9



 information as relayed to the Creditor at the time the Creditor provided and/or rendered its (the

 Creditor’s) respective Medical Services to Plaintiff. As such, Creditor knew that it (the Creditor)

 could not collect or receive a fee from an injured employee within the state of Florida, and the

 Creditor knew that an employee is shielded from liability in any dispute between the employer or

 carrier and health care provider regarding reimbursement for the employee’s authorized medical

 or psychological treatment.

        49.      Despite knowing that it (the Creditor) did not have any entitlement or authority to

 collect the Consumer Debt from Plaintiff, the Creditor, nevertheless, referred the collection of the

 Consumer Debt to HRRG. In so doing, the Creditor knowingly disclosed to HRRG information

 affecting Plaintiff’s reputation that HRRG did not have a legitimate business need for and/or

 information that was false.

        50.      Thus, in light of the above, the Creditor violated § 559.72(5) of the FCCPA by

 referring the collection of the Consumer Debt to HRRG for collection.

        51.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

 against the Creditor, awarding Plaintiff the following relief:

                 (a)       Statutory damages as provided under Fla. Stat. §559.77(2);

                 (b)       An injunction prohibiting the Creditor from engaging in further collection
                           activities directed at Plaintiff that are in violation of the FCCPA;

                 (c)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                 (d)       Any other relief that this Court deems appropriate under the circumstances.

                       [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                                                                               PAGE | 8 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62713-RS Document 1 Entered on FLSD Docket 10/31/2019 Page 9 of 9



      DATED: October 31, 2019

                                                             Respectfully Submitted,

                                                              /s/ Jibrael S. Hindi                                   .
                                                             JIBRAEL S. HINDI, ESQ.
                                                             Florida Bar No.: 118259
                                                             E-mail:      jibrael@jibraellaw.com
                                                             THOMAS J. PATTI, ESQ.
                                                             Florida Bar No.: 118377
                                                             E-mail:      tom@jibraellaw.com
                                                             THE LAW OFFICES OF JIBRAEL S. HINDI
                                                             110 SE 6th Street, Suite 1744
                                                             Fort Lauderdale, Florida 33301
                                                             Phone:       954-907-1136
                                                             Fax:         855-529-9540

                                                             PAUL A. HERMAN, ESQ.
                                                             Florida Bar No.: 405175
                                                             E-mail: paul@consumeradvocatelaw.com
                                                             CONSUMER ADVOCATES LAW GROUP, PLLC
                                                             4801 Linton Blvd., Suite 11A-560
                                                             Delray Beach, Florida 33445
                                                             Phone:     (561) 236-8851
                                                             Fax:       (561) 431-2352

                                                             JOEL A. BROWN, ESQ.
                                                             Florida Bar No.: 66575
                                                             E-mail: joel.brown@friedmanandbrown.com
                                                             FRIEDMAN & BROWN, LLC
                                                             3323 NW 55th Street
                                                             Fort Lauderdale, Florida 33309
                                                             Phone:     (954) 966-0111

                                                             COUNSEL FOR PLAINTIFF




                                                                                                             PAGE | 9 of 9
                                 LAW OFFICES OF JIBRAEL S. HINDI, PLLC
         110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                   www.JibraelLaw.com
